Citation Nr: 0806680	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for manic depression.

3.  Entitlement to service connection for a bipolar disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for brain damage, as 
due to the veteran's service-connected head injury.


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESSES AT HEARINGS ON APPEAL

Appellant and C.D.S., his friend


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2003, the veteran testified during a personal 
hearing at the RO and in February 2005, he appeared at a 
Board hearing and testified before the undersigned Acting 
Veterans Law Judge regarding his symptomatology.  Hearing 
transcripts are of record.

In November 2005, the Board remanded this matter to the RO 
for further evidentiary development.


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record reflects that the veteran was diagnosed 
with a personality disorder rather than a chronic psychiatric 
disability in service, did not manifest a psychosis within a 
year after service, and was not clinically diagnosed with a 
psychiatric disorder until many years after service, and his 
currently diagnosed paranoid schizophrenia is not otherwise 
related to service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran had manic 
depression related to his period of active military service.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosis of bipolar disorder.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosis of PTSD.

5.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has brain 
damage related to his active military service, and there is 
no competent medical evidence that he has brain damage 
related to his service-connected head injury.


CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Manic depression was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

3.  Bipolar disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  Post traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

5.  Brain damage was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a June 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA medical treatment records, private 
medical treatment records, and lay statements are associated 
with the claims file.  Additionally, the veteran was afforded 
VA examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

II. Factual Background and Legal Analysis

During his 2003 and 2005 hearings, the veteran maintained 
that he had paranoid schizophrenia, manic depression, bipolar 
disorder, and PTSD, related to service, and said he had brain 
damage due to his service-related head injury.  In essence, 
he asserted that the disorders were related to a July 1982 
incident in service.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time. Id.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).  

Analysis

The veteran's service treatment records are devoid of 
references to complaints or diagnosis of, or treatment for 
paranoid schizophrenia, manic depression, bipolar disorder, 
post traumatic stress disorder, or brain damage.  In April 
1981, the veteran was diagnosed with an immature personality 
disorder with poor impulse control and emotional and 
behavioral explosiveness, and alcohol abuse.  

Clinical records dated in July 1982 indicate the veteran 
sustained head trauma when he was clubbed from behind and 
suffered a concussion.  Also in July 1982, the veteran was 
diagnosed with an unspecified personality disorder and the 
examiner stated there were no signs of acute psychosis or 
major affective disorder.  

On a report of medical history completed in May 1983 when he 
was examined for separation from service, the veteran 
reported having many brain concussions since childhood and 
the examiner noted that the veteran had a long history of 
concussions (athletic contests, fighting), and an explosive 
personality disorder and anxiety.  When examined that day, 
neither a neurologic or psychiatric abnormality was found.  

1.  Service connection for paranoid schizophrenia.

Post service, a May 1992 private psychiatric evaluation 
includes a diagnosis of paranoid schizophrenia.

The veteran underwent VA examination in December 2002 and 
gave a history of being clubbed in the head in service.  The 
examiner deferred the diagnosis pending the results of a 
neuropsychological evaluation.  

The veteran underwent VA neuropsychological evaluation in May 
2003.

A May 2003 VA examination addendum indicates that the veteran 
was diagnosed with paranoid schizophrenia and a mood 
disorder.  

In July 2006, in accordance with a Board remand, the veteran 
underwent a VA examination.  The examiner reviewed the 
veteran's medical records and diagnosed paranoid 
schizophrenia.  The examiner said the veteran's inappropriate 
behavior documented in service was accounted for by his 
documented personality disorder and alcohol and drug use and 
the consequences of that use.  It was further noted that the 
May 2003 VA neuropsychological evaluation test results did 
not support a diagnosis of a cognitive disorder and further 
reported that it was unlikely that brain damage secondary to 
a head injury sustained in military were contributing 
factors.  The July 2006 examiner stated the neuropsychologist 
who conducted the evaluation was more qualified by training 
to interpret behavior etiologies and there was no reasonable 
basis not to accept his conclusions.  In summary, the 
examiner reported that the service treatment records 
indicated a pre-head injury substance abuse condition and 
pre-head injury personality disorder.  Post-active duty 
medical records in the form of objective psychological and 
objective neuropsychological testing reported a schizophrenia 
diagnosis and did not link the veteran's condition to an 
active duty condition.  Therefore, based on the evidence 
cited, in the examiner's opinion, the veteran's currently 
diagnosed psychiatric disorder was less likely than not a 
result of the veteran's military service or any incident 
therein.  

The veteran has contended that service connection should be 
granted for paranoid schizophrenia.  Although the evidence 
shows that the veteran currently has paranoid schizophrenia, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects a 
psychiatric disorder was not diagnosed in service.  As 
described above, service connection is not warranted for 
personality disorders.  See 38 C.F.R. § 3.303(c).  The first 
post service evidence of record of paranoid schizophrenia is 
from May 1992, nearly 10 years after the veteran's separation 
from service.  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  In 
short, no medical opinion or other medical evidence relating 
the veteran's paranoid schizophrenia to service or any 
incident of service has been presented.

2.  Service connection for manic depression.

During the December 2002 VA examination, the veteran reported 
on-going depression.  He was diagnosed with a depressive 
disorder, not otherwise specified, during the May 2003 VA 
neuropsychological evaluation.

The veteran has also contended that service connection should 
be granted for manic depression.  Although the evidence shows 
that the veteran currently has a depressive disorder, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
psychiatric disorder was not diagnosed in service.  As 
described above, service connection is not warranted for 
personality disorders.  See 38 C.F.R. § 3.303(c); and the 
first post service evidence of record of a depressive 
disorder is from 2002, nearly 20 years after the veteran's 
separation from service.  See Forshey v. West, 12 Vet. App. 
at 74.  In short, no medical opinion or other medical 
evidence relating the veteran's depressive disorder to 
service or any incident of service has been presented.

3.  Service connection for a bipolar disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In this case, there is no competent and objective medical 
evidence of a nexus between the veteran's service and his 
claim of bipolar disorder, nor is there any competent medical 
evidence indicating a diagnosis of bipolar disorder within 
one year of the veteran's separation from active duty.  None 
of the medical evidence of record relates the veteran's 
claims of bipolar disorder to any event or incident during 
active military duty.

The veteran has contended that service connection should be 
granted for bipolar disorder.  The record demonstrates that 
no bipolar disorder was found in service or on separation 
from service.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a bipolar disorder.  Furthermore, the veteran 
has submitted no evidence to show that he currently has a 
bipolar disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
bipolar disorder has been presented.  Rabideau v. Derwiniski, 
2 Vet. App. at 143.

4. Service connection for PTSD.

During the May 2003 VA neuropsychological examination, the 
examiner noted that, although the veteran claimed to have 
PTSD, there was no evidence in the chart of a diagnosis and 
no indication of the veteran meeting the required diagnostic 
criteria.

In June 2004 and February 2007 VA treatment notes, the 
examiners reported that the veteran had a positive screen for 
PTSD and reported that he was being treated for PTSD.  In a 
November 2005 treatment record, it was noted that the veteran 
had a negative PTSD screen.  There is, however, no current 
diagnosis of post traumatic stress disorder associated with 
the file other than the notations of a positive screen.

As noted above, service connection for PTSD requires a 
medical diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressful events 
actually occurred; and a link, as established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).   

The veteran has contended that service connection should be 
granted for PTSD.  The record demonstrates that no PTSD was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had PTSD.  Although VA 
treatment notes in January 2004 and February 2007 indicate 
that the veteran had a positive screen for PTSD, there is no 
evidence associated with the file that indicates a diagnosis 
of the disorder made by a physician based upon examination 
findings.  Furthermore, the veteran has submitted no evidence 
to show that he currently has PTSD.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has PTSD has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

5. Service connection for brain damage, as due to a service-
connected head injury.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (now codified 
at 38 C.F.R. § 3.310(b)(2007)).

In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

As noted, service treatment records indicate the veteran 
suffered a concussion in July 1982, reporting that he was 
struck on the head with what he believed was a broomstick.  

Post service, an April 1984 VA examination diagnosed head 
injury in July 1982 with rare headaches.  

In a May 1984 rating decision, the RO granted service 
connection for a head injury that was awarded a 
noncompensable disability.  

Additionally, in a March 1996 rating decision, the veteran 
was denied service connection for residuals of drug and 
alcohol abuse, including organic brain syndrome, as substance 
abuse was defined as willful misconduct and there was no 
evidence submitted in regard to this claim.

In May 2003, the veteran underwent a VA neuropsychological 
evaluation.  The examiner reported that the veteran was a 
moderately depressed person who was scoring well within 
average to high average ranges on the majority of 
neuropsychological instruments administered, including those 
that were highly sensitive to the effects of cortical 
dysfunction.  The examiner stated the results did not support 
a cognitive disorder diagnosis.  Consequently, it was 
unlikely that brain damage secondary to a head injury 
sustained in the military was a contributing factors to his 
PTSD, bipolar, or paranoid schizophrenia claims.  It was 
possible that his memory and speech complaints may be 
secondary to the effects of an Axis I thought disorder, Axis 
II disorder, depression, pain, or other unknown etiologies, 
since there were no indications of focal or generalized 
cognitive impairments in the results.  More objective 
personality assessment may be conducted in order to rule out 
a thought disorder on Axis I and a personality disorder on 
Axis II.  The examiner diagnosed the veteran with depressive 
disorder, not otherwise specified; and a need to rule out 
paranoid schizophrenia; and to rule out antisocial 
personality disorder.  

In July 2003, the veteran underwent a VA brain and spinal 
cord examination.  The examiner reported the veteran had 
tension-type headaches which could not easily be related to 
his head injury.  The report was negative for any diagnosis 
of brain damage.

In a November 2005 VA treatment addendum, it was noted that 
the veteran requested results from his computed tomography 
(CT) scan that were negative.  

The veteran has contended that service connection should be 
granted for brain damage as due to his service-connected head 
injury.  The record demonstrates that no brain damage was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had brain damage and 
results of a CT scan of the brain conducted in November 2005 
were negative.  Furthermore, the veteran has submitted no 
evidence to show that he currently has brain damage.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has brain damage has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed paranoid schizophrenia, manic 
depression, bipolar disorder, PTSD, and brain damage as due 
to his service-connected head injury.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed paranoid schizophrenia, manic depression, 
bipolar disorder, PTSD, and brain damage as due to his 
service-connected head injury.  The preponderance of the 
evidence is therefore against the appellant's claims of 
entitlement to service connection for paranoid schizophrenia, 
manic depression, bipolar disorder, PTSD, and brain damage as 
due to his service-connected head injury.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
paranoid schizophrenia, manic depression, bipolar disorder, 
PTSD, and brain damage as due to his service-connected head 
injury is not warranted.


ORDER

Service connection for paranoid schizophrenia is denied.

Service connection for manic depression is denied.

Service connection for a bipolar disorder is denied.

Service connection for post traumatic stress disorder is 
denied.

Service connection for brain damage, as due to the veteran's 
service-connected head injury is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


